The New York municipal civil service commission had this official classification of examiners in the competitive class: Examiners. Chief Examiner, Civil Service Commission. Yet, about July 6, 1909, defendant Murray, after a promotion examination, was appointed as “ Assistant Chief Examiner,” and on April 16, 1913, defendant May Upshaw, and on July 15, 1914, defendant Fuld, were likewise promoted as “Assistant Chief Examiners,” offices which, as the classification shows, did not legally exist. The subsequent action of the municipal civil service commission in December, 1917, in conferring on Mr. Murray the official title of “ First Assistant Chief Examiner,” and on the other two defendants that of “Assistant Chief Examiners,” did not validate this improper promotion. It is much to be regretted that the former official administrators of the Civil Service Law in the city of New York, after repeated judgments of the courts (People ex rel. Fowler v. Moskowitz, 175 App. Div. 710; 220 N. Y. 669; Gallagher v. Patterson, N. Y. L. J. Jan. 4, 1918; Story v. James, Id. Jan. 8, 1918), should have endeavored to defeat the plain requirements of the Constitution and statutes providing for examinations and promotions, within and under the classified city service, which is the great purpose of a civil service commission and the only security for fair, open and equal competition. The judgment is unanimously affirmed, with costs. Present — Jenks, P. J., Rich, Putnam, Kelly and Jaycox, JJ.